Exhibit 10.10 

 

 

 

[tex10-10logo.jpg]

 

PERSONAL SERVICES CONSULTING AGREEMENT

PSCA.2012.011.MYA

01 June 2012

 

This Personal Services Consulting Agreement is entered into as of 01 June 2012
between B6 Sigma, Inc., a Delaware corporation, having an office at 3900 Paseo
del Sol, Santa Fe, New Mexico 87507 (hereinafter also called “Buyer”) and Monica
Yaple having an office at 5801 Osuna Rd NE, Suite 109, Albuquerque, New Mexico
87109-2587 (hereinafter also called “Consultant”).

 

WHEREAS:

 

The Buyer desires the Consultant render expert assistance in the field of
Accounting, an area of special expertise;

 

The Consultant represents that she has expertise in the area of work involved
and that she offers such services to the general public;

 

NOW, THEREFORE, the parties enter into a Time & Materials contract and mutually
agree as follows:

 

1.STATEMENT OF REQUIREMENTS

 

a)     The Consultant shall, upon request of the Buyer, render expert advice and
assistance to the Buyer.

 

b)      The Consultant agrees that he will not assign this Agreement or any
services required to be performed under this Agreement to other personnel or
contractors without the written approval of the Buyer.

 

c)      During the term of this Agreement, the Consultant will be under the
technical direction of the Buyer’s Technical Representative, Mark J. Cola, (505)
438-2576, cola@b6sigma.com. The Technical Representative is available to the
Consultant for any day-to-day clarifications as may be required.

 

d)      During the term of this Agreement, the Consultant will be under the
administrative direction of the Buyer’s Contracts Manager, Erin M. Mathie, (505)
438-2576, emathie@sigmalabsinc.com. Agreements between the parties, which effect
a change to this Agreement, shall be binding upon the Buyer only when
specifically authorized in writing by the Contracts Manager.

 

Page 1 of 7

 

 

2.INDEPENDENT CONTRACTOR

 

a)      The Consultant is an independent contractor, not an employee of the
Buyer, and shall not receive employee benefits from the Buyer. The Consultant
shall be responsible for, and shall upon demand by the Buyer, provide evidence
of payment of all tax liabilities for federal and state income taxes,
withholding thereof and contributions pursuant to the Internal Revenue Code of
1986, formally known as the Internal Revenue Code of 1954, Chapters 21 and 23,
as amended, or any comparable state law, due with respect to payments paid to
the Consultant by the Buyer. If the Internal Revenue Service determines at a
future date that the Consultant should have been classified as an employee of
the Buyer rather than an independent contractor, the Consultant shall make
payment to the Buyer of any employment taxes refunded to the Consultant by the
Internal Revenue Service.

 

b)      The Consultant certifies that he is a United States citizen. For export
compliance purposes, the Consultant shall obtain approval (written or verbal)
from the Buyer prior to providing any personnel who are not U.S. Citizens.

 

c)      The Consultant shall maintain his own office space separate and apart
from that of the Buyer. On irregular occasions, and at the request of the Buyer,
the Consultant may utilize the Buyer offices.

 

d)      The Consultant is not expected to work exclusively on the Buyer business
and may maintain business relationships with other businesses independent of his
relationship with the Buyer.

 

e)      The Consultant is responsible for his own time scheduling and work
planning in order to fulfill the Statement of Work requirements. The Buyer does
not prescribe a work schedule of minimum hours of work for the Consultant.

 

f)      The Consultant shall provide all tools, materials, and equipment
necessary to conduct business with the Buyer.

 

3.PERIOD OF PERFORMANCE

 

The consulting services under this Agreement shall be performed during the
period beginning 01 June 2012 through 31 May 2013.

 

4.COSTS, FUNDING, AND MAXIMUM OBLIGATION

 

a)      Labor Costs: The Consultant will be reimbursed for direct labor expended
in performance of the work effort at the rate of $75.00 per hour. The hourly
rate charged hereunder shall not exceed the hourly rate charged by the
Consultant to the Consultant's most favored customer for the same or similar
quantity of labor hours and conditions of sale during the term of this
Agreement. For purposes of computation of a daily rate, a day shall be
considered as eight (8) hours. For fractions of days worked or spent in
authorized travel, the daily rate will be prorated to the number of actual hours
worked and/or spent in authorized travel.

 

Page 2 of 7

 

 

b)      Travel Costs: The Consultant shall be reimbursed for actual and
reasonable travel expenses authorized by the Buyer’s Technical Representative.
Unauthorized travel expenses will not be reimbursed. Airfare will be reimbursed
for coach class at the most economical coach class available and supported by
receipt of payment. Lodging and Meals and Incidental Expenses (M&IE) are
reimbursable at actual cost, within the per diem limits specified by the Federal
Joint Travel Regulations (JTR). Receipts must be provided for lodging and any
other expense over $25. In lieu of providing receipts for M&IE, the Consultant
may request reimbursement for actual costs incurred up to the daily per diem
rate prescribed in the JTR as published at
https://secureapp2.hqda.pentagon.mil/perdiem. M&IE will be reimbursed at 75% of
the JTR per diem on both the day of departure and the day of return.

 

c)      Maximum Obligation: The Buyer's maximum obligation for payment during
the term of this Agreement shall not exceed $108,675.00 inclusive of any
authorized costs incurred by the Consultant. It is understood that there is no
guarantee of any minimum obligation under this Agreement.

 

5.SUBMISSION OF INVOICES

 

a)      The Buyer shall compensate the Consultant for services provided within
thirty (30) days upon receipt and approval of an invoice. The Buyer shall advise
the Consultant if an invoice or any portion of an invoice is not approved by the
Buyer within ten (10) days from receipt of an invoice. Invoices shall be
submitted no more frequent than monthly and include all services and
reimbursable expenses under this Agreement to the Technical Point of Contact as
listed in Section A.5 of individual Task Orders.

 

b)      Invoicing shall be in best commercial form, by Task Order, including and
prominently displaying the following:

 

i)      Personal Services Consultant Agreement number PSCA.2012.011.MYA

 

ii)      Task Order number

 

iii)      Period of performance of the Task Order

 

iv)      Maximum funding of the Task Order

 

v)      Period of service covered by the invoice

 

vi)      Current and cumulative labor hours expended on the Task Order

 

vii)      Current and cumulative costs invoiced for labor on the Task Order

 

viii)      Current and cumulative costs invoiced for travel on the Task Order

 

ix)      Total current and cumulative costs invoiced on the Task Order

 

x)      Signed certification by the Consultant indicating that labor hours and
costs claimed were necessary for performance of work required under the
Agreement and Task Order.

 

xi)      Travel vouchers must be attached to invoices claiming travel costs.

 

c)      By acceptance of final payment, it is understood and agreed that the
Consultant will release the Buyer and its customer of any and all liabilities,
claims, and obligations whatsoever under or arising from this Agreement.

 

Page 3 of 7

 

 

6.AUDIT

 

The Buyer or the Government shall have the right, upon reasonable notice, to
audit the direct costs, expenses, and disbursements made or incurred in
connection with the services to be performed under this Agreement.

 

7.STATEMENT OF WORK

 

a)      The Consultant shall perform the work requirements and shall furnish the
services described in mutually agreed upon Task Orders in the form of Attachment
A to this Agreement.

 

b)      The Consultant shall not perform the work requirements and shall not
furnish the services described in mutually agreed upon Task Orders until said
Task Order is signed by both parties.

 

8.REPORTS AND MEETINGS

 

a)      The Consultant shall submit reports as may be, from time to time,
requested by the Buyer in such form and number as the Buyer requires concerning
the work results of the Consultant under this Agreement.

 

b)      During the term of this Agreement, the Consultant shall be available for
informal meetings with the Buyer to discuss work in progress and to provide an
understanding of various aspects of work performed or to be performed.

 

9.SECURITY

 

The Consultant hereby agrees to abide by the security requirements as set forth
in Chapter 2, Section 2 "Personnel Clearances" of the National Industrial
Security Program Operating Manual (NISPOM) [DoD 5220.22M], in the event that
classified information is involved in the work.

 

10.EXPORT CONTROL

 

a)      The Consultant represents and warrants that it shall comply with all
U.S. export and import laws and regulations. Further, by acceptance of this
Agreement, the Consultant certifies that he is registered in accordance with the
International Traffic in Arms Regulations (ITAR) of the United States Department
of State [Title 22 of the Code of Federal Regulations, Parts 120 to 130,
inclusive], if required. Any commodities, technical data, and/or services
provided by the Buyer to the Consultant in connection with this Agreement
(hereinafter referred to as “Items Provided by Buyer”), as well as any
commodities, technical data, and/or services developed or produced therefrom by
the Consultant (hereinafter referred to as “Items Produced by Consultant for
Buyer under the terms of this Agreement”), are subject to the requirements of
the ITAR of the United States Department of State [Title 22 of the Code of
Federal Regulations, Parts 120 to 130, inclusive], the Export Administration
Regulations (EAR) of the United States Department of Commerce [Title 15 of the
Code of Federal Regulations, Parts 768 to 799, inclusive], Department of Defense
Directive 5230.25, Withholding of Unclassified Technical Data from Public
Disclosure, or any other applicable laws or regulations of the United States.

 

b)      The Consultant represents and warrants that neither the Items Provided
by Buyer, nor the Items Produced by Consultant for Buyer under the terms of this
Agreement, will be exported, transferred, or disclosed outside the United States
or to any foreign person, as defined under ITAR, EAR, or Department of Defense
Directive 5230.25 unless any necessary United States Government export license
or other authorization has been obtained. The Consultant shall obtain the
written consent of the Buyer prior to submitting any application for a license
or other authorization under ITAR, EAR and/or Department of Defense Directive
5230.25.

 

Page 4 of 7

 

 

c)      The Consultant shall obtain the written consent of the Buyer prior to
exporting, transferring, or disclosing any Items Provided by the Buyer or Items
Produced by Consultant for Buyer under the terms of this Agreement outside the
United States or to any foreign person, as defined under ITAR, EAR, or
Department of Defense Directive 5230.25.

 

d)      The Consultant shall indemnify and hold the Buyer harmless for all
claims, demands, damages, costs, fines, penalties, attorneys’ fees, and all
other expenses arising from the Consultant’s failure to comply with this clause,
the stated statutes and regulations, as they may be amended.

 

11.PATENTS

 

a)      Assignment to Buyer: The Consultant agrees to assign to the Buyer the
entire right, title, and interest throughout the world in and to each invention
and patentable discovery and writing made or conceived in the course of
performance of services under this Agreement.

 

b)      Disclosure to Buyer: The Consultant agrees to promptly disclose to the
Buyer all designs, models, photographs, drawings, writings, inventions and other
patentable discoveries which are made, conceived or first actually reduced to
practice under the performance of this Agreement and to execute such documents
as required to obtain patent or other legal protection and to convey assignment
of rights, title and interest to same to the Buyer in accordance with paragraph
a) above.

 

12.RIGHTS IN DATA

 

The Buyer shall have the right to, and unlimited rights in, technical data
including computer software, first produced or used in the performance of this
Agreement.

 

13.LIAISON AND COMMUNICATIONS

 

The Buyer alone shall be responsible for all liaison and communications with its
customers and its other subcontractors and consultants for the term of this
Agreement. The Consultant shall not communicate with the Buyer's customers or
the Buyer's other subcontractors or consultants for any reason whatsoever
regarding this Agreement or matters relating to the Buyer's prime contract
without the permission of the Buyer's Technical Representative.

 

14.INSURANCE

 

The Consultant represents that it now carries, and agrees it will continue to
carry during the term of this Agreement, at the Consultant’s expense, as a
minimum, General Liability Insurance, Worker’s Compensation and Employers’
Liability Insurance, Professional Liability Insurance, and Property Insurance,
in such amount as will protect the Consultant and the Buyer from risks or claims
associated with the Consultant fulfilling the requirements of services under
this Agreement. The Consultant shall provide written notification to the Buyer
at least thirty (30) days in advance of any modification, change, or
cancellation of insurance coverage. Any such notification by an insurance agent
or other insurance company representative shall be in addition to, and shall not
satisfy, the Consultant’s obligation to provide written notification.

 

Page 5 of 7

 

 

15.INDEMNIFICATION

 

The Consultant shall indemnify, defend, and hold harmless the Buyer from and
against all claims and actions, and all expenses incidental to such claims or
actions, based upon or arising out of damage to property or injuries to persons
or other tortuous acts caused or contributed to by the Consultant or anyone
acting under its direction or control or in its behalf in the course of its
performance under this Agreement, except to the extent such damage or injury is
caused by the sole negligence of willful misconduct of the Buyer.

 

16.TERMINATION

 

The Buyer shall have the right to terminate this Agreement in whole or in part
for its convenience at any time during the course of performance by written or
telegraphic notice. Upon receipt of any termination notice, the Consultant shall
immediately discontinue services on the date and to the extent specified in the
notice.

 

17.GOVERNING LAW

 

This Agreement shall be construed in accordance with, and be governed by, the
laws of the State of New Mexico.

 

18.SUPERSEDING EFFECT

 

This Consulting Agreement constitutes the entire Agreement between the parties
and supersedes any and all prior conditions, commitments and agreements between
the parties, either oral or written.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

B6 Sigma, Inc.   Monica Yaple         By /s/ Erin M. Mathie   By /s/  Monica
Yaple           Name Erin M. Mathie   Name Monica Yaple           Title
Contracts Manager   Title



          Date     Date             Voice (505) 438-2576   Voice            
Email emathie@sigmalabsinc.com   Email                   Tax ID  

 

Page 6 of 7

 

 

ATTACHMENT A [tex10-10logo.jpg] ATTACHMENT A

 

PERSONAL SERVICES CONSULTING AGREEMENT

PSCA.2011.___.___

__________

 

TASK ORDER __________

__________

 

A.1STATEMENT OF WORK

 

__________

 

A.2PERIOD OF PERFORMANCE

 

__________

 

A.3DELIVERABLES

 

__________

 

A.4TASK ORDER FUNDING

 

__________

 

A.5POINTS OF CONTACT

 

Technical: Contractual: __________ __________ __________ __________ __________
__________

 

Executed by the parties hereto on the date shown below:

 

B6 Sigma, Inc. __________           By     By             Name     Name        
    Title     Title             Date     Date             Voice     Voice      
      Email     Email                   Tax ID  

 



Page 7 of 7

 

 





 

[tex10-10logo.jpg]

 

PERSONAL SERVICES CONSULTING AGREEMENT

PSCA.2012.011.MYA

01 June 2012

 

TASK ORDER 0001

01 June 2012

 

A.1STATEMENT OF WORK

 

Provide Accounting Services consistent with requirements for publicly traded
company. Prepare monthly and quarterly financial statements for management, SEC
filings, auditors; and, monthly or quarterly review of books (balance sheet,
income statement, cash flows, etc); monthly bank reconciliations; record journal
entries; payroll for B6 & Sumner including payroll taxes/filings/reports; assist
with preparation of quarterly and yearly SEC filings; prepare annual tax
returns; B6 Sigma liaison with DCAA.

 

A.2PERIOD OF PERFORMANCE

 

01 June 2012 through 31 May 2013

 

A.3DELIVERABLES

 

See Statement of Work

 

A.4TASK ORDER FUNDING

 

Labor   90,000.00   (1200 hours) NMGRT   6,300.00   (on labor) Travel  
12,375.00   (POV mileage) Total   $108,675.00    

 

Page 1 of 2

 

 

A.5POINTS OF CONTACT

 

Technical:   Contractual: Mark J. Cola   Erin M. Mathie (505) 438-2576   (505)
438-2576 cola@b6sigma.com   emathie@sigmalabsinc.com

 

Executed by the parties hereto on the date shown below:

 

B6 Sigma, Inc.   Monica Yaple           By  /s/ Erin M. Mathie   By /s/  Monica
Yaple           Name Erin M. Mathie   Name Monica Yaple           Title
Contracts Manager   Title



          Date     Date             Voice (505) 438-2576   Voice            
Email emathie@sigmalabsinc.com   Email                   Tax ID  

 

Page 2 of 2

 

